DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 11-14, 16-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-26 of copending Application (CA) No. 16/175,129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same tip diffuser.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 9, CA’s claims 16 and 27 disclose the claimed invention.
Regarding claim 11, CA’s claim 18 disclose the claimed invention.
Regarding claim 12, CA’s claim 16 disclose the claimed invention.
Regarding claim 13, CA’s claim 17 disclose the claimed invention.
Regarding claim 14, CA’s claim 18 disclose the claimed invention.
Regarding claim 16, CA’s claim 16 disclose the claimed invention.
Regarding claim 17, CA’s claim 23 disclose the claimed invention.

Regarding claim 19, CA’s claim 19 disclose the claimed invention.
Regarding claim 20, CA’s claim 20 disclose the claimed invention.
Regarding claim 21, CA’s claim 21 disclose the claimed invention.
Regarding claim 22, CA’s claim 22 disclose the claimed invention.
Regarding claim 23, CA’s claim 25 disclose the claimed invention.
Regarding claim 24, CA’s claim 26 disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Levin et al. (US 2013/0298905).

Regarding claim 9, Levin et al. discloses an electronic cigarette (100) comprising: 
a tip diffuser (38).

Regarding claim 10, Levin et al. discloses the tip diffuser is positioned at a distal tip of the electronic cigarette (see Fig. 1).

Regarding claim 11, Levin et al. discloses the tip diffuser is configured and arranged to 


Regarding claim 15, Levin et al. discloses an electronic circuit board (32) positioned proximal to the tip diffuser, the electronic circuit board comprising at least one light source directed toward the tip diffuser.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
1) in response to the applicant’s argument “while not specifically disclosed in Levin’s specification, it would appear that activation of a light source or LED internal to the electronic cigarette would result in the lens tip 38 being illuminated.  However, it is not all clear how the lens tip 38 of Levin would distribute the light on its exterior surface as the deometric shape of the lens tip 38 is not disclosed.  As such, Levin does not appear to teach a tip diffuser as claimed, just a translucent/clear end cap.”  
The examiner respectfully disagrees.  Merrian-Webster.com and Dictionary.com defines the “diffuser” as follow:

    PNG
    media_image1.png
    626
    992
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    717
    777
    media_image2.png
    Greyscale


Levin’s lens 38 is a device to soften the light source (LED) to a person’s eyes.  Thus, the lens is a diffuser.

2) The applicant also relied on Oxford dictionary definitions “diffuser” as a “a device which spreads the light from a light source evenly”.


Oxford dictionary shown as follow:

    PNG
    media_image3.png
    645
    975
    media_image3.png
    Greyscale


	In conclusion, Levin clearly disclosed the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/TRUC T NGUYEN/Primary Examiner, Art Unit 2833